Citation Nr: 1201374	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis status post meniscectomy.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

3.  Entitlement to service connection for a right quadriceps disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

4.  Entitlement to service connection for a right lower leg disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

5.  Entitlement to service connection for right knee synovitis, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The December 2007 rating decision granted the Veteran entitlement to service connection for right knee osteoarthritis status post meniscectomy and assigned a 10 percent disability rating effective December 11, 2006 and denied entitlement to service connection for right hip, right quadriceps, right lower leg, and right knee synovitis disabilities as well as peripheral neuropathy of the left lower extremity, to include as secondary to the service-connected right knee osteoarthritis status post meniscectomy.  The Veteran has perfected an appeal as to the assigned disability rating of the service-connected right knee osteoarthritis status post meniscectomy as well as the denial of his right hip, right quadriceps, right lower leg, right knee synovitis, and peripheral neuropathy of the left lower extremity claims.  

The issue of entitlement to an initial compensable disability rating for service-connected peripheral neuropathy of the right lower extremity has been raised by the Veteran in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Higher evaluation for right knee osteoarthritis

In statements from the Veteran dated in December 2009 and May 2010, he indicated that he has received treatment for his right knee disability and disabilities related to his right knee disability from the VA Medical Center in Nashville, Tennessee.  These records, however, are absent from the claims folder.  The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

In addition, the Board observes that the Veteran's last VA examination for his service-connected right knee disability was conducted in September 2007, over four years ago.  Further, as noted above, the Veteran has indicated that he has received recent treatment for his service-connected right knee disability.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined that Board should have ordered contemporaneous examination of Veteran because a 23- month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Because the current level of the Veteran's disability is unclear, the Board believes that another examination is necessary.

Service connection for right hip, right quadriceps, right lower leg, right knee synovitis, and left lower extremity

The Veteran has contended that he currently suffers from right hip, right quadriceps, right lower leg, and right knee synovitis disabilities as well as peripheral neuropathy of the left lower extremity which is due to his military service, specifically when he fell through a hatch while serving on the USS Kitty Hawk, as well as his service-connected right knee osteoarthritis status post meniscectomy. 

The Veteran has presented no medical evidence of having been diagnosed with right hip, right quadriceps, right lower leg, right knee synovitis, or peripheral neuropathy of the left lower extremity disabilities.  In this regard, the Board observes that the Veteran was afforded a VA orthopedic examination in September 2007.  After examination of the Veteran and consideration of his medical history, the VA examiner did not indicate whether the Veteran currently suffered from right hip, right quadriceps, right lower leg, right knee synovitis, or peripheral neuropathy of the left lower extremity disabilities.  Although the VA examiner noted "progressive degenerative joint disease" in the Veteran's right hip, he also noted that an X-ray report of the Veteran's right hip revealed a normal impression.  However, the Board observes the Veteran's statements of record noting pain in his right hip, right quadriceps, right lower leg, and left lower extremity.  Moreover, a private treatment record from C.P., M.D., dated in March 2008 documented her treatment of the Veteran for pain in his right ankle and right hip.  

The Board therefore does not dispute the evidence of record indicating that the Veteran experiences pain in his right hip, right quadriceps, right lower leg, and left lower extremity.  However, symptoms such as pain are not necessarily sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted].  


On remand, the Veteran should be afforded a VA examination to ascertain whether he currently has right hip, right knee synovitis, or a right lower leg disability that is/are etiologically related to his military service or service-connected right knee disability.  Furthermore, there is currently no medical opinion of record which addresses whether the Veteran's claimed right quadriceps disability and peripheral neuropathy of the left lower extremity is related to either the Veteran's military service or his service-connected right knee osteoarthritis status post meniscectomy.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his right knee osteoarthritis status post meniscectomy, right hip, right quadriceps, right lower leg, right knee synovitis, and peripheral neuropathy of the left lower extremity disabilities since service.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any records from the VA outpatient clinic in Nashville, Tennessee pertaining to the Veteran's right knee osteoarthritis, right hip, right quadriceps, right lower leg, right knee synovitis, and peripheral neuropathy of the left lower extremity disabilities.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current severity of his right knee osteoarthritis status post meniscectomy as well as the nature and etiology of his right hip, right quadriceps, right lower leg, right knee synovitis, and peripheral neuropathy of the left lower extremity disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Right Knee Osteoarthritis Status Post Meniscectomy: The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right knee disability as well as any orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right knee disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

Right Hip Disability:  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:
a)  Identify any right hip disability that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since December 2006).    
b)  If a right hip disability is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current right hip disability is etiologically related to his period of military service, to include an in-service fall through a hatch on a naval ship.  

c) If a right hip disability is identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right hip disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected right knee osteoarthritis status post meniscectomy.  If the examiner finds that the right hip disability is aggravated by the service-connected right knee osteoarthritis status post meniscectomy, then he/she should quantify the degree of aggravation, if possible.

Right Quadriceps Disability:  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:
a)  Identify any right quadriceps disability that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since December 2006).    
b)  If a right quadriceps disability is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current quadriceps disability is etiologically related to his period of military service, to include an in-service fall through a hatch on a naval ship.  

c) If a right quadriceps disability is identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right quadriceps disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected right knee osteoarthritis status post meniscectomy.  If the examiner finds that the right quadriceps disability is aggravated by the service-connected right knee osteoarthritis status post meniscectomy, then he/she should quantify the degree of aggravation, if possible.

Right Lower Leg Disability:  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:
a)  Identify any right lower leg disability that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since December 2006).    
b)  If a right lower leg disability is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current lower leg disability is etiologically related to his period of military service, to include an in-service fall through a hatch on a naval ship.  

c) If a right lower leg disability is identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right lower leg disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected right knee osteoarthritis status post meniscectomy.  If the examiner finds that the right lower leg disability is aggravated by the service-connected right knee osteoarthritis status post meniscectomy, then he/she should quantify the degree of aggravation, if possible.

Right Synovitis Disability:  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:
a)  Identify any disability manifested by right knee synovitis that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since December 2006).    
b)  If a disability manifested by right knee synovitis is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current right synovitis disability is etiologically related to his period of military service, to include an in-service fall through a hatch on a naval ship.  

c) If a disability manifested by right knee synovitis is identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right synovitis disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected right knee osteoarthritis status post meniscectomy.  If the examiner finds that the right synovitis disability is aggravated by the service-connected right knee osteoarthritis status post meniscectomy, then he/she should quantify the degree of aggravation, if possible.

Peripheral Neuropathy of the Left Lower Extremity:  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:
a)  Identify any peripheral neuropathy of the left lower extremity disability that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since December 2006).    
b)  If peripheral neuropathy of the left lower extremity is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current peripheral neuropathy of the left lower extremity is etiologically related to his period of military service, to include an in-service fall through a hatch on a naval ship.  

c) If peripheral neuropathy of the left lower extremity is identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the left lower extremity is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected right knee osteoarthritis status post meniscectomy.  If the examiner finds that the peripheral neuropathy of the left lower extremity is aggravated by the service-connected right knee osteoarthritis status post meniscectomy, then he/she should quantify the degree of aggravation, if possible.

The examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


